IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20012
                         Summary Calendar



PAUL EARL DORSEY,

                                         Plaintiff-Appellant,

versus

HARRIS COUNTY JAIL; ET AL,

                                         Defendants

SERGEANT FULLER; S.L. JOSEPH;
R.L. RICHARDS,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-93-CV-3287
                       - - - - - - - - - -

                         November 12, 1998

Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Paul Earl Dorsey, Texas prisoner # 642562, appeals the

district court’s order granting summary judgment in favor of the

defendants in his 42 U.S.C. § 1983 civil rights action.   Dorsey

contends that the district court erred in granting a summary

judgment in favor of the defendants on his racial discrimination

claim, his failure-to-protect claim, and his retaliation claim.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-20012
                                 -2-

We have reviewed the record and Dorsey’s brief and AFFIRM the

district court’s judgment for essentially the same reasons set

forth by the district court.    Dorsey v. Harris County Jail,

No. H-93-CV-3287 (S.D. Tex. June 19, 1997 and Dec. 16, 1997).

     Dorsey argues that the district court failed to address his

claim that the defendants violated his substantive due process

rights by filing a false disciplinary charge against him for his

involvement in a February 27, 1993, altercation.      Because the

charges against Dorsey were dismissed and he suffered no harm as

a result of the charges, Dorsey has not shown that his

constitutional rights were violated.       See Woods v. Smith, 60 F.3d
1161, 1165 n.16 (5th Cir. 1995); see also United Indus, Inc. v.

Simon-Hartley, Ltd., 91 F.3d 762, 765 n.6 (5th Cir. 1996)

(district court judgment may be affirmed on any ground supported

by the record).

     Dorsey argues that the district court erred in granting a

summary judgment in favor of the defendants even though Joseph

and Richards did not file a motion for summary judgment and

Richards had not been served.   Because the district court gave

Dorsey notice and an opportunity to come forward with evidence in

opposition to the motion for summary judgment, the district court

did not err in granting a summary judgment sua sponte in favor of

Joseph and Richards.   See Washington v. Resolution Trust Corp.,

68 F.3d 935, 939 (5th Cir. 1995).   The record indicates that a

summons was issued for Richards but was returned unexecuted and

marked “address unknown.”   The district court did not err in

granting a summary judgment in favor of Richards even though he
                           No. 98-20012
                                -3-

had not been served.

     Dorsey argues that the district court erred in granting a

summary judgment without providing Dorsey an adequate opportunity

to conduct discovery.   Because Dorsey has not demonstrated how

further discovery would have enabled him to oppose a motion for

summary judgment, he has not shown that the district court erred

in granting a summary judgment without providing him an adequate

opportunity to conduct discovery.   See Paul Kadair, Inc. v. Sony

Corp. of America, 694 F.2d 1017, 1030 (5th Cir. 1983).    The

district court’s judgment is AFFIRMED.    Dorsey’s motion for

recusal of the district court judge, motion for discovery with

S.C. Joseph, request for production of documents, motion for an

order compelling inspection of documents, and motion for a

default judgment are DENIED.

     AFFIRMED; MOTIONS DENIED.